Citation Nr: 0923795	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for skin disorder.  

(The issues of entitlement to service connection for a tumor 
of the left parotid gland also claimed as cysts, to include 
as due to exposure to herbicides, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
are the subject of another decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970. He had service in Vietnam from September 1968 to August 
1969.  He is the recipient of the Vietnam Service Medal with 
3 Bronze Stars and the Vietnam Campaign Medal w/Device.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
chloracne and skin disorder, characterized during the 
pendency of the appeal "skin cirrhosis." 

The Veteran was provided a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.  

This matter was last before the Board in June 2008, when the 
Board remanded the issues of service connection for chloracne 
and skin disorder for further development.  That development 
has been completed.  At this time, the Board also denied the 
Veteran's claim for service connection of posttraumatic 
stress disorder (PTSD).  Accordingly, the issues stated on 
the cover page are those before the Board.  


FINDING OF FACT

In a statement received in November 2008, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew his Substantive Appeal with respect to the issues of 
entitlement to service connection for chloracne and skin 
disorder.

CONCLUSION OF LAW

With respect to the issues of entitlement to service 
connection for chloracne and skin disorder, the criteria for 
withdrawal of the Veteran's Substantive Appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  As reflected in 
the record, in a statement received in November 2008 at the 
RO, the appellant withdrew his appeal with respect to the 
claims of service connection for chloracne and skin disorder; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to these issues and they are 
therefore dismissed. 

ORDER

The appeal is dismissed with respect to the claim of service 
connection for chloracne.

The appeal is dismissed with respect to the claim of service 
connection for skin disorder.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


